                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

  JOY WALKER,                                    )
                                                 )
             Plaintiff,                          )
                                                 )
  v.                                             )      Case No. 3:20-cv-00342
                                                 )      Judge Aleta A. Trauger
  KILOLO KIJAKAZI,1                              )
  Commissioner of Social Security,               )
                                                 )
             Defendant.                          )


                                MEMORANDUM AND ORDER

         Plaintiff Joy Walker brings this action under 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking

judicial review of the Social Security Commissioner’s denial of her application for Disability

Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) as provided under Titles

II and XVI, respectively, of the Social Security Act.

         On July 15, 2021, the magistrate judge issued a Report and Recommendation (“R&R”)

(Doc. No. 26), recommending that the plaintiff’s Motion for Judgment on the Administrative

Record (Doc. No. 23) be denied and that the decision of the Social Security Administration

(“SSA”) be affirmed. The plaintiff has filed timely Objections (Doc. No. 27), 2 to which the SSA

has responded (Doc. No. 28).

         This Memorandum and Order presumes familiarity with the background facts as set forth


         1
         Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted for
former Commissioner Andrew Saul as the defendant in this lawsuit.
         2
          The Magistrate Judge recommends affirming the denial of DIB on the basis that the
plaintiff failed to present evidence that her disability began on or before her date last insured,
December 31, 2014. The plaintiff does not object to that conclusion, but she does appeal the denial
of SSI.



       Case 3:20-cv-00342 Document 29 Filed 09/03/21 Page 1 of 6 PageID #: 589
                                                                                                  2


in the Administrative Record (AR) (Doc. No. 21) and in the R&R. For the reasons discussed herein,

the court will overrule the plaintiff’s Objections, accept the R&R, deny the plaintiff’s motion, and

affirm the SSA’s decision.

I.     STANDARD OF REVIEW

       When a magistrate judge issues a report and recommendation regarding a dispositive

pretrial matter, the district court must review de novo any portion of the report and

recommendation to which a proper objection is made. Fed. R. Civ. P. 72(b)(1)(C); 28 U.S.C. §

636(b)(1)(C); United States v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001); Massey v. City of

Ferndale, 7 F.3d 506, 510 (6th Cir. 1993). Objections must be specific; a general objection to the

R&R is not sufficient and may result in waiver of further review. Miller v. Currie, 50 F.3d 373,

380 (6th Cir. 1995). In conducting its review of the objections, the district court “may accept,

reject, or modify the recommended disposition; receive further evidence; or return the matter to

the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

       In Social Security cases under Title II or Title XIV, the Commissioner determines whether

a claimant is disabled within the meaning of the Social Security Act and, as such, entitled to

benefits. 42 U.S.C. §§ 1383(c), 405(h). The court’s review of the decision of an administrative law

judge (“ALJ”) is limited to a determination of whether the ALJ applied the correct legal standards

and whether the findings of the ALJ are supported by substantial evidence. Miller v. Comm’r of

Soc. Sec., 811 F.3d 825, 833 (6th Cir. 2016) (quoting Blakley v. Comm’r of Soc. Sec., 581 F.3d

399, 405 (6th Cir. 2009)); see 42 U.S.C. § 405 (g) (2012) (“The findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.”). The

substantial evidence standard is met if a “reasonable mind might accept the relevant evidence as

adequate to support a conclusion.” Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir.




     Case 3:20-cv-00342 Document 29 Filed 09/03/21 Page 2 of 6 PageID #: 590
                                                                                                    3


2004) (internal citations omitted). “The substantial evidence standard . . . presupposes that there is

a zone of choice within which the decision makers can go either way, without interference by the

courts.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Mullen v.

Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). “Therefore, if substantial evidence supports an ALJ’s

decision, the court defers to that finding, ‘even if there is substantial evidence in the record that

would have supported an opposite conclusion.’” Id. (quoting Key v. Callahan, 109 F.3d 270, 273

(6th Cir. 1997)).

II.     DISCUSSION

        The Administrative Law Judge (ALJ) who conducted a hearing in the plaintiff’s case

conducted the five-step sequential analysis required by the Social Security Regulations and

concluded, at step four, that the plaintiff’s osteoarthritis in both knees constituted a “severe”

impairment but that she had the residual functional capacity (RFC) to perform light work as

defined in 20 C.F.R. § 404.1567(b) and 416.967(b), except that she can stand and/or walk for no

more than four hours in an eight-hour work day and can only occasionally perform postural

activities, and she can never kneel, crawl, or climb ladders and must avoid concentrated exposure

to extreme temperatures, vibrations, and hazards. (AR 15, 16.) Based on this RFC, the ALJ

concluded that the plaintiff was capable of performing her past relevant work as an office manager

and, therefore, was not disabled. (AR 22.)

        The R&R recommends affirming that decision, and the plaintiff posits two objections to

the R&R: (1) that the Magistrate Judge erred in concluding that the ALJ adequately assessed the

plaintiff’s subjective complaints; and (2) that the Magistrate Judge erred in finding that the ALJ

adequately supported his decision with opinion evidence and developed the record concerning the

plaintiff’s condition in 2019. The court has conducted a de novo review of the Administrative




      Case 3:20-cv-00342 Document 29 Filed 09/03/21 Page 3 of 6 PageID #: 591
                                                                                                      4


Record in light of these objections.

        Under the first objection, the plaintiff explains that she “disagrees” with the Magistrate

Judge’s finding that the plaintiff’s alleged inability to afford recommended steroid injections was

not “inextricably linked” to her documented inability to afford additional imaging of her knee; her

finding that any error in that regard was harmless anyway; and her failure to address the plaintiff’s

contention that her “symptoms may have plateaued, permitting a non-working person to forego

expensive treatment.” (Doc. No. 27, at 1–2.)

        The plaintiff does not address—or object to—the Magistrate Judge’s primary finding

regarding the plaintiff’s claim that she was unable to afford recommended treatment (specifically,

steroid injections): that claimants who allege that they forewent recommended treatment based on

economic hardship “must present evidence that they sought (and were denied) treatment due to

financial reasons.” (Doc. No. 26, at 11 (quoting Prince v. Saul, No. 1:19-CV-317, 2021 WL

1108583, at *4 (E.D. Tenn. Mar. 23, 2021)).) The plaintiff bears the burden of identifying

additional evidence showing that she was unable to afford the injections, Tollison v. Colvin, No.

2:12-cv-0004, 2014 WL 2864204, at *7 (M.D. Tenn. June 24, 2014), and the R&R correctly notes

that she has not done so, as a result of which the court “cannot reasonably conclude that the ALJ

erred by relying on Plaintiff’s failure to obtain such treatment to find that her allegations were not

entirely consistent with the medical evidence.” (Id. (citing Strong v. Soc. Sec. Admin., 88 F. App’x

841, 846 (6th Cir. 2004) (“[W]hen a claimant alleges pain so severe as to be disabling, there is a

reasonable expectation that the claimant will seek examination or treatment. A failure to do so may

cast doubt on a claimant’s assertions of disabling pain.”)).) Because the record fully supports the

Magistrate Judge’s conclusion in that regard, the court has no need to address the plaintiff’s

objection to the alternative finding that, even if the ALJ erred in failing to specifically consider the




    Case 3:20-cv-00342 Document 29 Filed 09/03/21 Page 4 of 6 PageID #: 592
                                                                                                   5


plaintiff’s financial situation in assessing the consistency of her allegations, such purported error

was harmless in light of the other substantial evidence in the record supporting his findings. 3

       The plaintiff’s argument that the ALJ should have considered whether the plaintiff’s

symptoms may have “plateaued,” thus justifying her decision to forego expensive treatment, is

likewise misplaced: the plaintiff has not shown that she was unable to afford steroid injections,

and the ALJ was not unreasonable in concluding that, if the plaintiff was experiencing disabling

pain, she would have pursued further treatment. Strong, 88 F. App’x at 846. The plaintiff’s first

objection is without merit and will be overruled.

        In support of her second objection, the plaintiff states as follows:

       Plaintiff respectfully disagrees with Magistrate Judge Holmes’ conclusion that the
       diagnostic labels used by the consultative examiner were irrelevant. The
       consultative examiner did not see fit to diagnose Plaintiff’s knee issue as significant
       enough to warrant a diagnosis, even a simplistic diagnosis of knee pain. The
       minimalistic exam notation does nothing to suggest that the consultative examiner
       had the chance to observe Plaintiff’s knee in the levels of pain experienced later in
       the record.

(Doc. No. 27, at 2–3 (internal citations to the record omitted).)

       The court understands the plaintiff to be objecting to the Magistrate Judge’s rejection of

the plaintiff’s contention that the ALJ failed to account for alleged inconsistencies between the

opinion of consultative examiner Roy Johnson, M.D. and the plaintiff’s medical records, because

Dr. Johnson’s report specifically noted diagnoses of only low back syndrome and a history of

gastric bypass surgery (AR 411–12), while the ALJ found her osteoarthritis of the knees to be her

only “severe” impairment.

       The court finds no error in the Magistrate Judge’s treatment of this purported discrepancy.



       3
        The court also finds, however, that other substantial evidence in the record supports the
ALJ’s conclusions.



    Case 3:20-cv-00342 Document 29 Filed 09/03/21 Page 5 of 6 PageID #: 593
                                                                                                 6


As the R&R notes, “disability is determined by the functional limitations imposed by a condition,

not the mere diagnosis of it.” Hill v. Comm’r of Soc. Sec., 560 F. App’x 547, 551 (6th Cir. 2014).

The ALJ recognized that the plaintiff had been diagnosed with low back syndrome and had

previously had a gastric bypass; he just did not find that these conditions constituted severe

impairments. And Dr. Johnson, although he did not explicitly reference osteoarthritis of the

plaintiff’s knees as one of her diagnoses, based his recommendations as to her walking and

standing limitations on the plaintiff’s “knee crepitus and tenderness.” (AR 412.) The ALJ

considered all of the medical evidence in the record, including that adduced after Dr. Johnson

rendered his opinion. He reasonably found that Dr. Johnson’s opinion was consistent with the

overall evidence in the record and was not contradicted by any other medical opinions in the

record. In addition, the ALJ noted that the plaintiff was never placed on any physical restrictions

by her treating practitioners and was consistently counseled to exercise regularly. (See, e.g., AR

417.) The plaintiff’s RFC took into account her osteoarthritis in both knees and is fully supported

by the record. This objection, too, is without merit.

V.     CONCLUSION AND ORDER

       For the foregoing reasons, the plaintiff’s Objections (Doc. No. 27) are OVERRULED,

and the court ACCEPTS and ADOPTS the R&R (Doc. No. 26) in its entirety. Accordingly, the

plaintiff’s Motion for Judgment on the Administrative Record (Doc. No. 23) is DENIED, and the

SSA’s decision is AFFIRMED.

       It is so ORDERED.

       This Order constitutes the final Order in this case for purposes of Fed. R. Civ. P. 58.



                                                        ALETA A. TRAUGER
                                                        United States District Judge




     Case 3:20-cv-00342 Document 29 Filed 09/03/21 Page 6 of 6 PageID #: 594
